Per Curiam:
The evidence of the right of the-plaintiff to have Euclid ■
avenue maintained with a width of thirty feet is found in the description in the deed to his predecessor Dressner, and the intention expressed therein may be deemed somewhat strengthened by the delineation of Euclid avenue on map No. 1432 and the deed referring thereto given to Perot. But the evidence clearly shows that Euclid avenue did not physically exist northerly and easterly beyond lot No. 1 at the time of the Dressner purchase, nor is there to be found in the deed any such description of .it or intention that there should be such extension, and as the grant was not induced by map No. 1432 it cannot be used for the purpose of proving that such extension existed. The judgment should be modified accordingly, and as so modified affirmed, without costs. Hirsehberg, Biut, Thomas, Carr and Woodward, JJ., concurred. Judgment modified, in accordance with opinion, and as modified affirmed, without costs.